Title: Lambert Wickes to the American Commissioners, 22 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Malo 22d August 1777.
I should be very glad to know my future destination and how I am to Act in regard to the proceedings of the Admiralty Officers at this port. If I am not dispatched Soon think it Will be Necessary to hawl the Ship on Shore again and Clean her as She is very Dirty and will not Sail without being Clean. I am informed Capt. Green of Philadelphia is Now at Nantes unemployed. As he is Married and has a Wife and family in Philada. If you have any Employ for him, think you may Safely Confide in him, as I am perswaded he will do every thing in his power to Serve the American Cause and is Very Capible of commanding either a Merchant man or Vessell of War. Please let us have all the News you Can. I remain Gentlemen, with Much respect Your Most Obedient humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Doctor Benja. Franklin / at / Paris
Notation: Capt Weekes St Malo’s 22 Augt 1777
